DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/911,783 filled on 06/25/2020.
Claims 1-15 are presented for examination.

Claim Objections
Claims 1-15 are objected to because of the following informalities:
a)	Line number (i.e., 5, 10, 15, 20) cited on left column of each page of the claims should apparently be deleted. 
b)	Regarding Claim 1, the numeric numbers cited with parenthesis, i.e., (10), (20), (101), (103), (201), (202) are to be deleted. Claims 2-15 are also objection for the same reason as discussed above with respect to claim 1. Appropriate correction is required.
c) Regarding Claim 1, the phrase “the light-emitting unit” on line 4 to be corrected as “[[the]]a light-emitting unit”, and the phrase “a light-emitting unit” on line 5 to be corrected as “[[a]]the light-emitting unit”. Appropriate correction is required.
d)	Claim 1 cites on lines 16-17 that “controlling the light emitter to irradiate during turning” and cites on lines 7-8 “controlling a light-emitter…to irradiate during turn and monitor”, and in step e) cites “the light emitter to irradiate during turn”, which lacks a consistency of wording of the phrase. Appropriate correction is required.
e) Regarding claim 1, the phrase “light emitter” on line 13 to be corrected as “light-emitter” for consistency of wording of the phrase. Claim 7-8, 10-12 and 14-15 are also objected for the same reasons as discussed above with respect to claim 1. Appropriate correction is required.
f) Regarding claim 1, the phrase “a charging position” in step f) should apparently be “[[a]]the charging position”. Appropriate correction is required.
g)	Claim 1 further cites the phrase in step f) that “starts to be charged”, wherein “to be” is not a positive citation, and the examiner suggest to write the phrase “starts 
h)	Regarding claim 15, the phrase “the toward half flank” on line 4 to be corrected as “[[the]] toward the half flank”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 cites on line 5 that “a signal light embedding a first signal emitted by a light-emitting unit: Claim 1 further cites on line 11 that “the charging dock emits the signal light embedding the first signal”, which make the clam ambiguous because  the claimed feather conflicts how the charging dock emits the signal light wherein the claim cites in the previous line of the claim that signal light emitted by a light-emitting unit. The examiner suggest to rearrange the claim language and maintain a consistency of wording of the claimed feature to make the claim invention clear. Claim 14 is also rejected for the same reasons as discussed above with respect to claim 1.
 Claim 1 further cites in step d) that “the charging dock emits the signal light embedding the second signal” and in step b) that “the light-emitting unit to emit a signal light embedding a second signal”, which make the clam ambiguous because  the claimed feather conflicts how the charging dock emits the signal light embedding a second signal wherein the claim cites in the previous line of the claim that the light0emitting unit to emit a signal light embedding a second signal. The examiner suggest to rearrange the claim language and maintain a consistency of wording of the claimed feature to make the claim invention clear.  Claim 14 is also rejected for the same reasons as discussed above with respect to claim 1.
Claims 2-15 are also rejected by the virtue of their dependency on rejected base claim.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Objections (having allowable subject matter)
Claims 1-15 are objected, but would be allowable if claim 1 is rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and claims objections for informalities, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, the closest prior art, Izawa et al. (US 2018/0296049) (hereinafter Izawa) teaches an automatic guiding method used to guide a self-propelled apparatus (See Para. [0002], discloses “autonomous-travelling vacuum cleaner) to move to a charging position of a charging dock (See Para. [0060], Fig. 8, discloses “the vacuum cleaner 11 returns to the charging device 12”), the method comprising following steps: 
a) controlling the self-propelled apparatus to turn in a first turn direction (See Para. [0025], [0028], discloses “back and forth direction”) and controlling a light-emitter of the self-propelled apparatus installed on a front side of the self-propelled apparatus to irradiate during turn and motion (See Para. [0078], “The beam irradiation part 73 with a light-emitting element, for example, an LED or a semiconductor laser is configured to irradiate a light beam B such as visible light or infrared ray forward in the traveling direction”);
b) controlling the light-emitting unit to switch to emit a signal light and a sensing unit installed beside the light-emitting unit of the charging dock is triggered by irradiation of the light emitter of the self-propelled apparatus (See Para. [0032], “receiving wireless signals (infrared signals) from the charging device 12”);
c) controlling the self-propelled apparatus to turn in a second turn direction opposite to the first turn direction when a front sensor installed on the front side of the self-propelled apparatus senses the signal light embedding the second signal, and controlling the light emitter to irradiate during turning (See Para. [0032], Fig. 4, “a transmission part, such as an infrared emitting element, for example, for transmitting wireless signals (infrared signals) to the charging device 12”);
d) controlling the light-emitting unit to switch to emit the signal light and the sensing unit is triggered by irradiation of the light emitter of the self-propelled apparatus (See Para. [0032], “receiving wireless signals (infrared signals) from the charging device 12”);
e) controlling the self-propelled apparatus to turn in the first turn direction when the front sensor of the self-propelled apparatus senses the signal light embedding the first signal, and controlling the light emitter to irradiate during turn (See Para. [0081], “irradiation of the light beams B within the image pickup ranges Va, Vb overlapping with each other of the cameras 51a, 51b for picking up images may lead to more reliable irradiation of the light beams B to an object O positioned forward in the traveling direction of the main casing 20 (vacuum cleaner 11)”); and
f) controlling the self-propelled apparatus to approach the light-emitting unit until the self-propelled apparatus reaches a charging position and starts to be charged by the charging dock (See Para. [0059]-[0060], “the control means 27 (travel control part 66) controls the operation of the motors 35, 35 (driving wheels 34, 34) to return the vacuum cleaner 11 to the charging device 12 from time to time during the cleaning work, and switched terminal from standard mode to charging mode”).
Another closest prior art, Watanabe et al. (US 2017/0273531) (hereinafter Watabane) teaches an automatic guiding method used to guide a self-propelled apparatus (See Para. [0026], discloses “vacuum cleaner 11/self-propelled robot cleaner) to move to a charging position of a charging dock (See Para. [0048], “the vacuum cleaner 11 travels toward the charging device”), the method comprising following steps: 
a) controlling the self-propelled apparatus to turn in a first turn direction (See Fig. 1 and 10, Para. [0042], discloses traveling and turn directions”).
Nevertheless, the closest prior arts, as cited above, fail to disclose or teach individually or in combination to render obvious limitations of “controlling the self-propelled apparatus to move within an irradiation range of the light-emitting unit of the charging dock when sensing a signal light embedding a first signal emitted by a light-emitting unit installed at a position corresponding to the charging position of the charging dock by a flank sensor installed on left-half flank or right-half flank of the self-propelled apparatus; controlling the light-emitting unit to switch to emit the signal light embedding the first signal when the charging dock emits the signal light embedding the second signal; repeatedly executing the steps b) to e) and simultaneously controlling the self-propelled apparatus to approach the light-emitting unit” and in combination with other limitations of claim 1. Therefore, claim 1 would be allowable if the claim 1 is re-written to overcome all the rejections and claims objections set forth in this office action.
Claims 2-15 depend either directly or indirectly upon claim 1. Therefore, claims 2-15 would be allowable by virtue of its dependency if claim 1 if all rejected claims are rewritten to overcome the rejection(s) under 35 U.S.C. 112(b), and claims objections for informalities, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664